But THE COURT (nem. con.)
instructed the jury that if Sirs. Straas had only a distributive share in the slave, her sale could not entitle the petitioner to his freedom; but that if, from the whole evidence, they should find that Mrs. Straas was in possession and exercised acts of ownership, and several of the distributees knew it and did not object, and that Estes never claimed the slave until after the sale, they may presume that she had good title. And the court refused to say that the evidence did not justify such an inference. Verdict for petitioner.
Motion for new trial overruled. Judgment for petitioner.